UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-2117



BLASIUS MVO KUM,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2008              Decided:    September 2, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Albert Isiaka Usumanu, Minneapolis, Minnesota, for Petitioner.
Gregory G. Katsas, Acting Assistant Attorney General, Linda S.
Wernery, Assistant Director, Leslie McKay, Senior Litigation
Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Blasius Mvo Kum, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

appeals (Board) denying his untimely motions to recalendar removal

proceedings and reissue its order of October 1, 2004.*            Kum asserts

that the Board erred in refusing to reopen his proceedings on

account of ineffective assistance of counsel that violated his

rights under the Due Process Clause of the Fifth Amendment.                We

find       that   such   a   claim   is   not   cognizable   in   immigration

proceedings.       See Afanwi v. Mukasey, 526 F.3d 788, 798 (4th Cir.

2008) (holding that retained counsel’s ineffective assistance in a

removal proceeding cannot deprive an alien of his Fifth Amendment

right to a fundamentally fair hearing).

              We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             PETITION DENIED




       *
      The Board analyzed Kum’s motions to recalendar and reissue as
motions to reopen, and Kum does not contest this on appeal.
Neither does he dispute the Board’s finding that the motions were
untimely.

                                      - 2 -